                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPH FINDLER IV,

       Plaintiff,                                       Case No. 19-cv-11498
                                                        Hon. Matthew F. Leitman
v.

CHRISTOPHER WRAY, et al.,

     Defendants.
_________________________________/

                                  JUDGMENT

       For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that judgment is entered in favor of the Defendants and against

Plaintiff.

                                     DAVID J. WEAVER
                                     CLERK OF COURT


                               By:   s/Holly A. Monda
                                     Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: December 20, 2019
Flint, Michigan
